DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to method for protecting a plant, classified in A01G13/02.
II. Claims 14-20, drawn to a protective bag apparatus and method, classified in A01G13/0212.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus or by hand. For example, the process, invention I (e.g. method for protecting a plant having a plant top section and a plant root system), can be practiced by Kohls et al. (US 20200281131 A1) which is another and materially different apparatus to perform the method of invention I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II would require different classification searches in addition to different text searches for the features of each invention. For example, invention I would not require 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
FIG. 1, 1A, and 1B
FIG. 2, 2A, and 13
FIG. 3 and 8
FIG. 4
FIG. 5
FIG. 6, 7, and 14
In the event applicant elected any ONE of species A-F above, there are further species of the attachment mechanism as set forth below:
	AA: FIG. 9
	BB: FIG. 10
	CC: FIG. 11
	DD: FIG. 12
	EE: stitching (not shown)
	FF: bonding (not shown)
	GG: welding (not shown)
	HH: stapling (not shown)
	II: snap-fittings (not shown)
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. 
Species A versus species B, species A includes the mutually exclusive characteristics of wrapping around an entire container and plant with drawstring 124 to tie the top end, while species B includes the mutually exclusive characteristics of enclosing a hydroponic system 140 with seams 164.
Species A versus species C, species A includes the mutually exclusive characteristics of wrapping around the root system of the plant with a drawstring 124 tied around the plant trunk and placed inside a plant container, while species C includes the mutually exclusive characteristics of an access window 180, cover flap 182, side edge 168, band 178, and seams 164. 
Species A versus species D, species A includes the mutually exclusive characteristics of wrapping around the root system of the plant and placed inside a plant container, while species D includes the mutually exclusive characteristics of six meshed fabric panels 188 and multiple common side edges 168. 
Species A versus species E, species A includes the mutually exclusive characteristics of wrapping around the root system of the plant with a drawstring 124 tied around the plant trunk and placed inside a plant container, while species E includes the mutually exclusive characteristics of carrier handles 190 along sides of an open top, an access window 180, creases, multiple meshed fabric panels 188, and common side edges 168.
Species A versus species F, species A includes the mutually exclusive characteristics of enclosing the root system of the plant placed inside a plant container, while species F includes the mutually exclusive characteristics of a an access window 180 and an open bottom/second end enclosed with a drawstring 124. 
Species B versus species C, species B includes the mutually exclusive characteristics of use within a hydroponic system 140 and enclosing the entire hydroponic system, while species C includes the mutually exclusive characteristics of an open bag bottom 170, band 178, and common side edge 168.
Species B versus species D, species B includes the mutually exclusive characteristics of use within a hydroponic system 140 and enclosing the entire hydroponic system, while species D includes the mutually exclusive characteristics of six meshed fabric panels 188, a drawstring 124 attached at the opening 120, and multiple common side edges 168. 
Species B versus species E, species B includes the mutually exclusive characteristics of use within a hydroponic system 140 and enclosing the entire hydroponic system, while species E includes the mutually exclusive characteristics of carrier handles 190 along sides of an open top, 
Species B versus species F, species B includes the mutually exclusive characteristics of use within a hydroponic system 140 and enclosing the entire hydroponic system, while species F includes the mutually exclusive characteristics of being formed by a drawn meshed-fabric tube with a drawstring 124 around both the main opening 120 and bag bottom 170.
Species C versus species D, species C includes the mutually exclusive characteristics of being made by folding a mesh fabric and bonding along a single common side edge 168 with a band 178, while species D includes the mutually exclusive characteristics of six meshed fabric panels 188 joined together with multiple common side edges 168 and a drawstring 124 around the main opening. 
Species C versus species E, species C includes the mutually exclusive characteristics of being made by folding a mesh fabric and bonding along a single common side edge 168 with seams 164 and an open bag bottom 170, while species E includes the mutually exclusive characteristics of carrier handles 190 along sides of an open top, side creases, multiple meshed panels 188, and multiple common side edges 168.
Species C versus species F, species C includes the mutually exclusive characteristics of a side edge 168 and closeable seam, band 178, access window 180 and seam 164, while species F includes the mutually exclusive characteristics of being formed by a drawn meshed-fabric tube with a drawstring 124 around both the main opening 120 and bag bottom 170. 
Species D versus species E, species D includes the mutually exclusive characteristics of a drawstring 124 around the main opening and size meshed fabric panels 188, while species E includes the mutually exclusive characteristics of carrier handles 190 along sides of an open top and creases.
Species D versus species F, species D includes the mutually exclusive characteristics of six meshed fabric panels 188, multiple side edges 168, and an end-meshed sheet attached to the second end perimeter, while species F includes the mutually exclusive characteristics of being formed by a drawn meshed-fabric tube with a drawstring 124 around both the main opening 120 and bag bottom 170. 
Species E versus species F, species E includes the mutually exclusive characteristics of carrier handles 190 along sides of an open top, meshed fabric panels 188, and creases, while species F includes the mutually exclusive characteristics of being formed by a drawn meshed-fabric tube with a drawstring 124 around both the main opening 120 and bag bottom 170.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: 
The species groupings above require different classification or text searches for the different features of each species. For example, in searching species A, one would not require to text search for the hydroponic system 140 as required for species B, an attachment mechanism on the side wall of the bag and protruding side edge 168 as required for species C, six fabric panels 188 as required for species D, handle 190 and four folded crease fabric panels 188 as required for species E, tubular body 110 with closed off second end 170 and access window 180 as required for species F. 

In searching species C, one would not require to text search for a drawstring 124 and six fabric panels 188 as required for species D, handle 190 and four folded crease fabric panels 188 as required for species E, tubular body 110 with closed off second end 170 as required for species F. 
In searching species D, one would not require to text search for a handle 190 and four folded crease fabric panels 188 as required for species E, tubular body 110 as required for species F. 
In searching species E, one would not require to text search for a tubular body 110 as required for species F. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.




/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/Son T Nguyen/Primary Examiner, Art Unit 3643